Citation Nr: 0303704	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  96-03 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to restoration of a 30 percent rating for 
service-connected hyperthyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from April 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of January 1995, 
which reduced a 30 percent rating for hyperthyroidism to 
noncompensable, effective in May 1995.  In October 2001, the 
veteran failed to report for a Board hearing scheduled at the 
RO.  The case was remanded by the Board in October 2001.  


FINDINGS OF FACT

1.  Hyperthyroidism was rated 30 percent disabling from 
October 1990 to May 1995, when the rating was reduced to 
noncompensable.  

2.  At the time of the reduction in her rating, 
hyperthyroidism was noted to be in remission, without 
medication, and symptoms have not been clinically shown since 
then.  


CONCLUSION OF LAW

The rating for hyperthyroidism was properly reduced from 30 
percent to noncompensable, and the criteria for restoration 
of a compensable rating have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.119, Code 7900 
(1995 & 2002).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Background

The veteran had active service from April 1987 to July 1990.

In October 1990, she filed a claim for service connection for 
a thyroid condition.  

VA treatment records show that in October 1990, the veteran 
sought treatment, stating that she had been told she had a 
thyroid problem in service because of diarrhea, weight loss, 
hot flashes, and fine hand tremors.  She weighed 115 pounds, 
and said her normal weight was 135 pounds.  She was referred 
to the endocrine clinic for evaluation and treatment, where 
she reported nervousness, personality changes, and a weight 
loss from 140 pounds to 114 pounds since March 1990.  She 
described exophthalmos, a ravenous appetite, and recurrent.  
On examination, she had a fine tremor, lid lag, and an 
enlarged thyroid, on examination.  The impression was 
hyperthyroidism, with thyroid function tests and a thyroid 
scan to be obtained.  She was placed on medication.  

On a December 1990 VA examination, it was noted that the 
veteran was taking methimazole and propranolol hydrochloride 
for her hyperthyroidism.  On examination, she weighed 122 
pounds.  She had a mild tremor.  Her blood pressure was 
114/72.  On examination of the heart, the A2 was louder than 
the P2.  She also reported irregular bleeding and heavy 
menses since starting her thyroid medications.  The diagnosis 
was hypothyroidism [sic].  

Based on this evidence, by rating decision dated in February 
1991, service connection for hyperthyroidism was granted, and 
a 30 percent evaluation assigned.  The RO based the grant of 
a 30 percent rating on the veteran's need for medication, as 
well as tremor and other symptoms.  

In December 1992, a VA examination was conducted.  The 
veteran said she had gained about 30 pounds since starting 
thyroid medication, and she complained of fatigue and 
sleepiness.  She said she was constipated, and complained of 
nervousness, with no clumsiness or tremor.  On examination, 
her blood pressure was 118/76, and her pulse was 78 and 
regular.  The heart had a regular rhythm and rate.  Thyroid 
function tests were reported, with thyroxin of 7, TSH of 0.7, 
free T4 of 1.12, total T3 of 1.48, T uptake 0.92, free T3 of 
3.68, and STI of 7.7, all noted to be normal.  It was noted 
that she was clinically euthyroid, confirmed on thyroid 
function tests.  She was to have a trial without the 
medication to see if she continued to be hyperthyroid.  

Another VA examination was conducted in July 1994.  At this 
time, the veteran said she had not been on any medication for 
about 7 months.  She weighed 146 pounds, and the thyroid was 
not enlarged.  She did not have any tremor, nervousness, or 
muscular weakness.  Thyroid function tests were within the 
normal reference range.  The diagnosis was hyperthyroidism, 
in remission.  

In August 1994, the RO notified the veteran that the VA 
proposed to reduce her evaluation for her thyroid condition 
to 30 percent to 0 percent, pursuant to 38 C.F.R. § 3.105(e).  
She was provided with a summary of the evidence, and told the 
reduction would not take place for 60 days, to allow her the 
opportunity to contest the action.  The veteran did not 
respond, and, by rating action dated in January 1995, her 
rating for hyperthyroidism was reduced from 30 percent to 
noncompensable, effective in May 1995.  She disagreed with 
that action, and the current appeal ensued.  

In her substantive appeal dated in November 1995, the veteran 
said she experienced recurring episodes of tremors, weight 
loss and gain, eggy-like stool, and long periods of 
sleeplessness.  She also complained of paranoid feelings and 
fatigue.  

In July 1997, a VA examination was conducted.  The veteran 
said that she had stopped having breakthrough bleeding after 
the cessation of her thyroid medication.  She said she was on 
no current medication.  She complained of anxiety, 
irritability and depression, for which she had not sought 
treatment.  She felt she had been eating more, but losing 
weight.  She said she had had diarrhea for two weeks.  On 
examination, she weighed 144 pounds.  The thyroid was not 
enlarged.  She had regular tachycardia [sic], without gallops 
or rubs.  She did not have lid lag.  The pertinent impression 
was history of hyperthyroidism, currently on no treatment; 
the examiner noted that thyroid function studies were not 
available at that time.  The examiner did note that she had 
microcytic anemia and hyperglycemia, but did not indication 
any relationship to hyperthyroidism.  

The thyroid function tests taken in July 1997 were later 
associated with the records, and showed T-3 resin uptake of 
43.8, T-4 of 7.9, and free thyroxine index of 3.4, all of 
which were within the normal reference ranges.  The TSH level 
was not obtained.  

The veteran failed to report for a VA examination scheduled 
in May 2002.  

B.  Analysis

The file shows that in December 2001, the RO notified the 
veteran of the evidence necessary to substantiate her claim, 
and of her and VA's respective obligations to obtain 
different types of evidence.  Other correspondence, as well 
as the rating decisions, statement of the case, supplemental 
statements of the case, and a Board remand provided 
additional notification.  Identified relevant evidence has 
been obtained, and VA examinations have been conducted 
(although the veteran failed to report for the most recently 
scheduled examination in May 2002).  The Board is satisfied 
that the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The veteran's appeals an RO rating decision which reduced the 
rating for her service-connected hyperthyroidism from 30 
percent to noncompensable.  

The 30 percent rating was in effect from October 1990 to May 
1995, less than five years, and thus various provisions of 38 
C.F.R. § 3.344, pertaining to stabilization of disability 
ratings, do not apply; reexamination disclosing improvement 
will warrant a rating reduction. 38 C.F.R. § 3.344(c); Brown 
v. Brown, 5 Vet.App. 413 (1993).

During the pendency of this appeal, sections of the Rating 
Schedule pertaining to the endocrine system were amended, 
effective June 6, 1996.  A readjustment to the Rating 
Schedule shall not be grounds for reduction in a rating in 
effect on the date of the readjustment unless medical 
evidence establishes that the disability has improved.  38 
U.S.C.A. § 1155; 38 C.F.R. § 3.951(a).  Thus the Board has 
considered the case under both the old and new rating 
criteria.  See also Karnas v. Derwinski, 1 Vet. App. 308, 312 
(1991).

Under the applicable criteria prior to June 6, 1996, a 
noncompensable evaluation was warranted if the condition was 
in remission, or operated, cured.  A 10 percent evaluation 
was warranted for moderate or postoperative hyperthyroidism, 
with tachycardia that may be intermittent, and tremor.  A 
minimum evaluation of 10 percent was warranted when 
continuous medication was required for control of 
hyperthyroidism.  A 30 percent was warranted for moderately 
severe hyperthyroidism with the same history as that required 
for a 60 percent evaluation, but with reduced symptoms, or 
postoperative hyperthyroidism with tachycardia and increased 
blood pressure or pulse pressure of moderate degree and 
tremor.  A 60 percent evaluation was warranted for severe 
hyperthyroidism with marked emotional instability, 
fatigability, tachycardia, and increased pulse pressure or 
blood pressure, and increased levels of circulating thyroid 
hormones T4 and/or T3 by specific assays.  38 C.F.R. § 4.119, 
Diagnostic Code 7900 (effective prior to June 6, 1996).

Effective June 6, 1996, a 10 percent evaluation is warranted 
for hyperthyroidism with tachycardia, which may be 
intermittent, and tremor, or when continuous medication is 
required for control.  A 30 percent evaluation is warranted 
for hyperthyroidism with tachycardia, tremor, and increased 
pulse pressure or blood pressure. 38 C.F.R. § 4.119, 
Diagnostic Code 7900.

At the time of the reduction of her evaluation, evidence of 
record showed that she was no longer taking medication for 
her thyroid condition, and her hyperthyroidism had been noted 
to be in remission on the most recent examination, in 1994.  
On that occasion, she had no tremors or nervousness, and 
thyroid function tests were normal.  In contrast, in 1990, 
when the 30 percent rating was granted, she was taking 
medication, and experiencing symptoms such as tremors and 
weight loss.  

In her substantive appeal dated in November 1995, the veteran 
said she experienced recurring episodes of tremors, weight 
loss and gain, eggy-like stool, and long periods of 
sleeplessness.  She also complained of paranoid feelings and 
fatigue.  However, a VA examination in July 1997 did not 
disclose any abnormalities which were attributed to the 
thyroid condition, and she weighed nearly the same as she had 
on the examination in 1994.  The veteran herself is not 
competent to attribute the various symptoms she described in 
her substantive appeal to her thyroid condition; such a 
connection requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  She failed to report for a 
subsequently scheduled examination.  

In sum, the evidence of record at the time of the January 
1995 rating decision showed improvement in the veteran's 
condition, and the evidence of record at that time, as well 
as the evidence developed since, shows that the criteria for 
a compensable rating are not met, under either the new or old 
criteria.  Accordingly, the reduction in her rating to 
noncompensable was proper.  As the preponderance of the 
evidence is against the claim for restoration of a 
compensable rating for hyperthyroidism, the benefit-of-the-
doubt rule is inapplicable, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).








ORDER

Restoration of a 30 percent rating for hyperthyroidism is 
denied.


___________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

